


















    EXHIBIT G
SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK
--------------------------------------------------------------------------X
ATHENA ART FINANCE CORP.,
                                            Plaintiff,                        Index No. 652258/2020
        -against-
that
CERTAIN ARTWORK BY JEAN-MICHEL BASQUIAT                                       Affidavit of Cynthia E. Sachs
ENTITLED HUMIDITY, 1982, In Rem,
                                             Defendant.
--------------------------------------------------------------------------X

STATE OF NEW YORK  )
                   )                        SS.:
COUNTY OF NEW YORK )

        I, Cynthia E. Sachs, being duly sworn, depose and say:

        1.       I am the Chief Investment Officer of Athena Art Finance Corp.

        2.       I state the following facts upon personal knowledge, and based upon my review and

familiarity with the transaction documents relative to Athena’s $13.5 million loan to 18 Boxwood

Green Limited (“Boxwood”), which documents include the Loan and Security Agreement,

amendments, guarantees, schedule of collateral, confirmations of transfers of funds, confirmations of

receipt of collateral, among other loan documents executed by the Loan Obligors (“LSA”).

        3.       Pursuant to the LSA dated March 31, 2017, Athena initially provided Boxwood with a

$10 million loan commitment, which was initially collateralized by certain artworks listed on

Schedule A thereto, and guaranteed by Inigo Philbrick Limited and Inigo Philbrick. Exhibit D.

        4.       Boxwood immediately drew down $6.75 million of the $10 million loan principal.

        5.        Shortly thereafter, on April 7, 2017, pursuant to Section 3.4 of the LSA, the Basquiat

Humidity was added to the pool of loan collateral and Boxwood drew down the remaining $3.25

million of loan principal.




                                                           1
         6.    On May 28, 2018, the loan commitment was increased by $3.5 million permitting a

total principal amount of up to $13.5 million.

         7.    On November 30, 2018, Schedule A to the LSA was amended for the final time,

assigning the Basquiat a value as of that date of $19 million. Exhibit F.

         8.    Having defaulted on its payment obligations as of October, 2019, an action was

brought against Boxwood, and the guarantors in December, 2019, resulting in a $14,306,800.47

judgment on March 2, 2020 (see Exhibit “C” to Lindstrom affirmation).

         9.    The aggregate outstanding amount of the loan is increasing by over $150,000 per

month.

         10.   As noted in the Lindstrom affirmation, on November 1, 2019, Satfinance obtained a

restraining order from a London court that temporarily barred Athena from selling the Basquiat. The

London court, however, dismissed all claims against Athena on May 26, 2020, and thereafter vacated

the injunction on June 2, 2020. Athena’s summons with notice herein was filed immediately

thereafter. As of the filing of the summons with notice herein, and this order to show cause, there is

no legal impediment to selling the Basquiat.

         11.   As the defaulted debt increases by some $150,000 per month, the potential net

recovery to interested persons who may claim an ownership interest in the Basquiat decreases. At

present, Athena is owed $15.5 million. It is likely that the sale of the Basquiat will satisfy the

outstanding debt owed to Athena.

         12.   Such likelihood is diminished with each passing day, as the interest mounts, because

it is not foreseeable that the Basquiat will increase in value at a rate commensurate with the interest

rate, particularly in this post-coronavirus economic environment.

         13.   Athena therefore respectfully requests that it be permitted to immediately move

forward with a sale of the Basquiat, in order to satisfy Athena’s default judgment and all other


                                                     2
